DETAILED ACTION
Status of Claims
Applicant’s amendments filed 7/6/2020 have been entered. Claims 1, 6, 7, and 20 have been amended. Claims 5 and 15 have been cancelled. Claims 7-14 are drawn to a non-elected invention and are currently withdrawn. Claims 1-4, 6, and 16-20 are presently active and pending.
The rejection below has been updated to reflect the amendments to the claims.
Applicant’s amendments have overcome the prior 112(b) rejections of claims 1 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Decorme (WO 2013/068355, US 2014/0287216) in view of Raghavendran (US 2007/0269645). 
Regarding claims 1-4 and 15-20, Decorme teaches a first mat comprising long natural fibers and synthetic fibers (Decorme ¶62) where the long fibers can be jute (Decorme ¶63) and the synthetic can be thermoplastic (Decorme ¶65). The long fibers are 50% or more of the fiber weight (Decorme ¶67) and have a length greater than 50cm (Decorme ¶71). The fibers are parallel to each other and bound via binder (Decorme ¶61).
Decorme fails to teach two of such mats, a separator, or that the binder is a thermosetting resin.
Raghavendran teaches lightweight fiber reinforced thermoplastic polymer composites, more particularly to lightweight fiber reinforced thermoplastic polymer composite materials that include outer skins having unidirectional reinforcing fibers, and to certain improvements in the mechanical and surface characteristics of such materials and articles formed therefrom (Raghavendran ¶2).
Raghavendran teaches (Fig 1 and 2) a thermoplastic core (10) with first and second skins (18 and 20) on each side of the core (Raghavendran ¶29). Raghavendran teaches the skins include unidirectional fibers  (Raghavendran ¶37) and are formed as prepregs (Raghavendran ¶38) where the resin of the prepregs may be a thermoset (Raghavendran ¶41). Raghavendran teaches each skin can be multiple layers, i.e. two or more layers, and each skin may possess a different number of layers (Raghavendran ¶13) with adjacent sublayers being at any angle to the next layer such as 0-90 (Raghavendran ¶37). Raghavendran teaches fibers suitable for the invention include natural fibers (Raghavendran
It would have been obvious to the person having ordinary skill in the art prior to the effective filing date of the claimed invention to use as the skins of Raghavendran the mats taught by Decorme because Decorme teaches the matts are lower density cost and renewable (Decorme ¶4) and that by using long fibers final products with sufficient mechanical properties can be made (Decorme ¶¶8-10).
Regarding claims 6 and 20, Decorme teaches the mats may further include thermoplastic synthetic fibers (¶65).

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/6/2020, with respect to the 103 rejection over Goldman have been fully considered and are persuasive.  The 103 rejection of claims 1-4, 6, and 15-20 has been withdrawn. 
Applicant's arguments, see Remarks, filed 7/6/2020, with respect to the 103 rejection over Decorme and Raghavendran have been fully considered but they are not persuasive.
Applicant argues on pages 7-8 that the proposed combination of Decorme in view of Raghavendran would change the principle operation of the prior art(s) because allegedly Raghavendran teaches impregnating fiber tows, and Decorme teaches separating and aligning the fibers from tows, and thus the two references are wholly incompatible. 
The Examiner respectfully disagrees. While Raghavendran does discuss a possible way of forming a thermoset pre-preg sheet being to first impregnate the tow (e.g. para 41), Raghavendran also teaches that the fibers of the prepregs should be formed into unidirectional sheets, thus forming the ‘skin’ layers (e.g. para 37). The Examiner maintains that it would therefore be obvious to one of ordinary skill in the art to utilize the unidirectionally oriented, Decorme ¶4) and that by using long fibers final products with sufficient mechanical properties can be made (Decorme ¶¶8-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/16/21

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781